HENRIOD, Chief Justice.
Appeal from a judgment of no cause of action in a collision case. Reversed and remanded for a new trial. Costs to plaintiff.
Defendant Phillip, brother of Neil Gordon, at the latter’s request, took Gordon’s car, went to a town about 25 miles away, picked up Gordon’s girl friend, and was returning to Salt Lake when the collision occurred. It is undisputed that Phillip, without a driver’s license, was traveling between 50 and 60 miles per hour when he was confronted with a stopped car whose driver was seeking a left-hand turn at an intersection. Unable to stop, Phillip swerved to the right, missing the car mentioned, skidded on the shoulder of the road and careened to the left, hitting a car on the opposite side of the road, which was in its proper lane and practically stopped.
The lower court decided the case on depositions of the two Gordons who substantially attested to the facts recited above. The court dismissed the case on the ground that Phillip’s negligence was not the proximate cause of the collision without reciting any facts or giving any reason why.
Without deciding any question of liability, we think this case merits a new trial, and we so order, without detailing anything further in this record.
McDonough, crockett, wade and CALLISTER, JJ., concur.